United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                November 13, 2007

                                      Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 06-3396                       ]            Appeal from the United
                                  ]            States District Court for
IN RE: AVIE E. COHEN,             ]            the Northern District of
          Debtor.                 ]            Illinois, Eastern Division.
                                  ]
                                  ]            No. 06 C 3190
FISCHER INVESTMENT CAPITAL, INC., ]
          Plaintiff-Appellant,    ]            James F. Holderman,
   v.                             ]                 Chief Judge.
                                  ]
AVIE E. COHEN,                    ]
          Defendant-Appellee.     ]


                                    ORDER

         The slip opinion issued in the above-entitled cause on November 9, 2007, is
corrected as follows:

        On page 3, line 3, “March 23, 2007" should read “March 23, 2000".